PER CURIAM
Husband appeals from an order raising his child support obligation. ORS 107.135. He argues that the trial court erred in computing his child support obligation when it failed to consider social security benefits that his children receive.
Husband’s income consists entirely of disability benefits that total $2,500 per month. As a result of certain social security disability benefits husband receives, the parties’ children also receive direct social security benefits of $344 per month. Husband argues that the trial court erred in computing his child support obligation when it failed either to include the $344 per month as income to wife or to credit that amount against his monthly support obligation. According to our reading of the record, the trial court included those benefits as part of wife’s monthly income in its calculation when it increased her monthly income from $2,076 to $2,421 per month. Father’s other arguments do not require discussion.
Affirmed.